Citation Nr: 1034157	
Decision Date: 09/13/10    Archive Date: 09/21/10	

DOCKET NO.  05-07 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent 
for dementia with depression and vascular disease from June 14, 
2002, and in excess of 70 percent from June 2, 2008.  

2.  Entitlement to an increased (compensable) disability 
evaluation for erectile dysfunction associated with diabetes 
mellitus.  

3.  Entitlement to service connection for chronic ulcer disease, 
to include as secondary to service-connected diabetes mellitus.  

4.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for coronary artery disease, to include as secondary to service-
connected diabetes mellitus, and, if so, whether the claim may be 
allowed.  

5.  Entitlement to a higher level of special monthly compensation 
based on the loss of use of one eye.  

6.  Entitlement to a 100 percent schedular rating for diabetes 
mellitus with erectile dysfunction, after May 29, 2000.  


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from October 1976 to October 1984.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from various rating decisions of the Philadelphia, 
Pennsylvania, (VARO denying entitlement to the benefit sought.  

For reasons which will be set forth in a Remand at the end of the 
decision below, the issues of the Veteran's entitlement to 
service connection for ulcer disease and coronary artery disease, 
both claimed as secondary to diabetes mellitus are being deferred 
pending additional development.  





FINDINGS OF FACT

1.  The Veteran's psychiatric disorder has been reasonably 
productive of total social and industrial impairment during the 
entire rating period from June 14, 2002.  

2.  The Veteran currently has a penile implant in place.  There 
is no evidence of any penile deformity.  

3.  The Veteran has only light perception in his left eye.  He 
does not have blindness in the right eye.  

4.  A claim for an increased rating for diabetes mellitus was 
received on October 17, 2005.  There was no pending claim (either 
formal or informal) for an increased rating for the diabetes 
mellitus prior to that date, except with regard to the initial 
claim that led to the grant of service connection for diabetes 
mellitus.  

5.  There is no showing that the Veteran filed a claim for a 
total schedular rating for his diabetes mellitus in May 2000.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for a 100 percent schedular rating for his psychiatric 
disorder have been met from June 14, 2002.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.3, 4.7, 4.130, Diagnostic Code 9305 (2009).  

2.  The criteria for a compensable disability rating for erectile 
dysfunction are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.3, 
4.7, 4.115(b), Diagnostic Code 7522 (2009).  

3.  The criteria for a higher level of special monthly 
compensation based on the loss of use of one eye are not met.  
38 U.S.C.A. §§ 1114(k) and (l), 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.350, 3.352 (1970-2009).  

4.  The criteria for an effective date in May 2000 for an award 
of a 100 percent schedular rating for diabetes mellitus are not 
met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.151, 
3.155, 3.157, 3.400 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009)) redefines VA's duties to assist and notify a 
Veteran in the development of a claim.  Regulations implementing 
the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326 (2009).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b) (2009).  

As to the issues being addressed in this decision, the Board 
finds that there are several VCAA letters of record over the past 
several years that indicate there has been essential compliance 
with the mandates of the VCAA.  The Board notes that the United 
States Court of Appeals for Veterans Claims (Court) has held that 
actual knowledge of the evidence needed to substantiate a claim 
is established by statements or actions by the claimant that 
demonstrate an awareness of what is necessary to substantiate a 
claim.  Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  At 
the hearing in Washington, D.C. in May 2010, the Veteran 
expressed awareness of the levels special monthly compensation.  
Additionally, the Veteran has submitted various Internet articles 
and other communications with regard to the disabilities at 
issue.  Given his statements and his testimony regarding the 
claims, the Board finds that he has demonstrated actual knowledge 
of the information and evidence needed to support the claims 
under consideration.  

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The duty to assist 
contemplates that VA will help the claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  
38 C.F.R. § 3.159.  

In this case VA has obtained the Veteran's service treatment 
records and numerous post service treatment records.  
Additionally, the records associated with a June 2002 Social 
Security disability determination are of record.  The Veteran has 
been accorded examinations by VA with regard to the disabilities 
at issue.  The Veteran has been accorded ample opportunity to 
present evidence in support of his appeal and he has done so.  
All pertinent due process requirements have been met.  38 C.F.R. 
§ 3.103.  the evidence of record provides sufficient information 
to adequately evaluate the claims and the Board is not aware of 
any additional relevant evidence which has not been obtained. 
Therefore, no further assistance to the Veteran with the 
development of evidence is required. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), reversed on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006).

Pertinent Laws and Regulations with Regard to Increased Ratings

Disability evaluations are determined by the application of the 
criteria set forth in VA's Schedule for Rating Disabilities 
(Rating Schedule) which is based on the average impairment in 
earning capacity resulting from disability.  Separate diagnostic 
codes identify by the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for the higher evaluation; otherwise, 
the lower evaluation will be assigned.  38 C.F.R. § 4.7.  

Any reasonable doubt regarding the degree of disability will be 
resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  The Board acknowledges that a 
claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different "staged" ratings 
may be warranted for different time periods.  

Psychiatric Disability

Historically, the Veteran was awarded service connection for a 
psychiatric disorder classified for rating purposes as dementia 
with depression and vascular disease, claimed as anxiety and 
bipolar disorder associated with diabetes mellitus, Type II with 
erectile dysfunction.  A 30 percent evaluation was assigned from 
June 14, 2002.  The rating was increased to 70 percent, effective 
June 2, 2008.  

The rating for the Veteran's psychiatric disorders has been 
assigned pursuant to the provisions of  Diagnostic Code 9305.  
However, the actual criteria for rating the disability are set 
forth in a General Rating Formula for Evaluating Psychiatric 
Disabilities Other Than Eating Disorders.  See 38 C.F.R. § 4.130.  

Pursuant to the General Rating formula, a 30 percent rating is 
assigned when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  Depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).  

The next higher rating of 50 percent is assigned when there is 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as:  Flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  

The next higher rating of 70 percent is provided when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  Suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); inability to establish 
and maintain effective relationships.  

A 100 percent schedular evaluation is warranted where there is 
total occupational and social impairment, due to such symptoms 
as:  Gross impairment of thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 
9305.  

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) Score.  According to the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), 
GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health-illness."  There is no question that the GAF score and 
interpretation of the score are important considerations in 
rating a psychiatric disorder.  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of the condition, is not dispositive 
of the evaluation at issue; rather, the GAF score must be 
considered in light of the actual symptoms of the Veteran's 
disorder, which are the primary basis for the rating assigned.  
See 38 C.F.R. § 4.126(a).  

The pertinent evidence of record with regard to the Veteran's 
psychiatric status includes the report of a VA psychiatric 
examination accorded him in June 2008.  It was indicated the 
Veteran had participated in infrequent group therapy at different 
VA facilities and had been seen for "psychopharmacologic 
intervention and supportive therapy with minimal results."  The 
Veteran indicated that he had a friend who helped him with 
financial management.  He was not currently employed and had not 
worked for the past five to 10 years.  Findings were recorded and 
the Veteran was given an Axis I diagnosis of an adjustment 
disorder with mixed anxiety and depressed mood.  It was stated 
that organic brain disorder was related to the adjustment 
disorder.  He was given an Axis II diagnosis of personality 
disorder, not otherwise specified.  He was given a GAF score of 
45 reflective of his current level of functioning.  The examiner 
stated the adjustment disorder was secondary to the progressive 
nature of the Veteran's organic brain syndrome and diabetes.  He 
remarked "adjustment disorder is chronic and in response to 
ongoing medical disorders.  This Veteran's adjustment to multiple 
family deaths from diabetes complications is unprecedented given 
number of deaths (more than 10).  Diagnoses in the past have 
attributed mood disorder to the organic brain disorder but the 
Veteran's physical deterioration and response to contextual 
elements are much more easily targeted and definable given 
difficulty of differentiating specific cause and effect due to 
organic brain disease."  In response to the question whether 
there was "total occupational and social impairment due to mental 
disorder signs and symptoms," the examiner stated "yes."  The 
Board sees no reason to disagree with the assessment of the 
psychologist.  Accordingly, the Board finds that the Veteran's 
psychiatric disorder most nearly resembles the criteria for a 
100 percent rating in view of the finding of total occupational 
and social impairment because of psychiatric disability.  

The question remaining is whether that rating should be assigned 
prior to the examination date in June 2008.  The Board finds, 
particularly with resolution of all reasonable doubt in the 
Veteran's favor, that the Veteran's overall psychiatric 
symptomatology meets the criteria for a 100 percent schedular 
rating since June 14, 2002.  As far back as June 2003 when the 
Veteran was accorded psychiatric examination by VA, reference was 
made to poor concentration, fatigue, death fears, somatic focus, 
and cognitive dysfunction.  The examiner opined that the 
Veteran's organic mood disorder made treatment of his dementia 
with depression very difficult.  At that time it was noted the 
Veteran had just failed his fourth marriage and was separated 
from his children.  Reference was made at that time to an 
August 2002 examination by a VA psychiatrist in which that 
psychiatrist gave a diagnosis of major depression secondary to 
degenerating health and grief over the death of a brother.  
Reference was also made to a March 2003 psychiatric evaluation by 
VA when the Veteran remarked that he would "kill himself" if he 
were rejected for a penile implant.  A diagnosis of major 
depression was continued by that psychiatric consultant.  That 
examination made reference to poor concentration, easy fatigue, 
fear of death, somatic focus on activities and thoughts, and a 
conviction that something awful was about to happen to him.  
Current examination findings included restrictive affect and 
limited insight, judgment, and problem solving.  These findings 
reflect significant impairment.

Additionally, the Board had the opportunity to observe the 
Veteran and hear his testimony on his own behalf with regard to 
this issue.  The Veteran's testimony with regard to the impact of 
his psychiatric status of his ability to function over the years 
was very credible in demonstrating the severity of the 
psychiatric symptomatology and its overall impact on his ability 
to function.  

Based on a longitudinal review of the medical evidence of record 
with regard to the Veteran's psychiatric status, the Board finds 
that the competent and probative evidence of record with regard 
to the Veteran's psychiatric disability picture demonstrates 
total occupational and social impairment since June 2002 and this 
requires the assignment of a 100 percent rating.  

Erectile Dysfunction

Initially, the Board notes that the Veteran is receiving special 
monthly compensation based on loss of use of a creative organ.  

Deformity of the penis with loss of erectile power warrants a 
20 percent rating.  38 C.F.R. § 4.115(b) Diagnostic Code 7522.  

Note 1 to Code 7913 with regard to rating diabetes mellitus 
indicates that compensable complications of diabetes are to be 
rated separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable complications 
are considered part of the diabetic process under Diagnostic 
Code 7913.  38 C.F.R. § 4.119, Code 7913, Note (1).  A review of 
the pertinent evidence of record reveals that although the 
Veteran has erectile dysfunction, there is no evidence of penile 
deformity.  Because no penile deformity has been shown, the Board 
finds the Veteran is not entitled to a compensable rating.  

The Board has considered whether the record warrants the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  In exceptional cases where schedular ratings are 
found to be inadequate, consideration of an extraschedular rating 
commensurate with the average earning capacity impairment caused 
by  service-connected disability or disabilities may be made.  
The governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability picture 
with such related factors as marked interference with employment 
or frequent periods of hospitalization so as to render 
impractical the application of the regular schedule of standards.  
38 C.F.R. § 3.321(b)(1).  In this case, the Board finds that the 
rating schedule is adequate.  It has not been shown that the 
service-connected disability has required frequent periods of 
hospitalization or has produced marked interference with any 
employment.  The manifestations of the disability are not in 
excess of those contemplated by the schedular criteria. 
Therefore, the Board finds the referral for consideration of the 
assignment of an extraschedular rating is not warranted.  Thun v, 
Peake, 22 Vet. App. 111 (2008).  



Higher Level of Special Monthly Compensation
Based on Loss of Use of One Eye

Special monthly compensation may be warranted in a number of 
situations for eye disabilities.  First, special monthly 
compensation is payable under 38 U.S.C.A. § 1114(k) when there is 
loss of use or blindness of one eye, having only light 
perception.  38 U.S.C.A. § 1114(d); 38 C.F.R. § 3.350(a)(4).  It 
is also payable when visual acuity in both eyes is 5/200 or less.  
38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b)(2).  Finally, special 
monthly compensation is payable under 38 U.S.C.A. § 1114(n) where 
there is anatomical loss of both eyes or blindness without light 
perception in both eyes.  38 U.S.C.A. § 1114(n); 38 C.F.R. 
§ 3.350(d)(4).  

The requirements of entitlement to special monthly compensation 
are based on precise definitions.  The Veteran believes that his 
vision loss is severe enough to warrant a higher level of special 
monthly compensation.  However, the Board finds the objective 
medical evidence outweighs his assertions.  See Buchanan v. 
Nicholson, 451 F. 3d 1331, 1337 (2006) (the Board must address 
the veteran's lay assertions); but See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (it is the responsibility of the Board to 
assess the credibility and weight to be given the evidence).  

The pertinent evidence includes the report of a special eye 
examination accorded the Veteran by VA in July 2006.  At that 
time it was noted there was a vitreous hemorrhage over the left 
eye.  His corrected visual acuity with refraction done in 
June 2006 was 20/25 in the right eye.  The left eye was light 
perception only.  The ophthalmologist stated the prognosis of the 
left eye was guarded to poor.  

The same ophthalmologist evaluated the Veteran in October 2007.  
Right eye vision was reported as 20/25 minus two near 20/20.  
Accordingly, the visual acuity level in the right eye is not such 
as to qualify the Veteran for a higher level of special monthly 
compensation.  

The principle of reasonable doubt was considered in adjudication 
of this matter, but does not apply.  As noted above, the 
requirements for higher levels of special monthly compensation 
are precisely set forth and the right eye impairment does not 
meet those requirements.  

An Earlier Effective Date for the Award of Service Connection for 
Diabetes Mellitus with Erectile Dysfunction Dating Back to May 
2000

The applicable law provides that, unless specifically provided 
otherwise, the effective date of an award based on an original 
claim, a claim reopened after final adjudication, or a claim for 
increase, for compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a) (West 2002).  A 
specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or 
"application" means a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a belief 
in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2009).  

Any communication or action indicating an attempt to apply for 
one or more benefits under the laws administered by VA from a 
claimant... may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for execution.  
If received within one year of the date it was sent to the 
Veteran, it will be considered filed as of the date of receipt of 
the informal claim.  When the claim has been filed which meets 
the requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a claim.  
38 C.F.R. § 3.155.  

The Veteran believes that he should be assigned a 100 percent 
evaluation for his diabetes mellitus and his multiple 
complications since May 2000.  However, there is no evidence in 
the claims folder showing that any claim for entitlement to 
benefits stemming from the diabetes was received in May 2000.  

A review of the various claims folder reveals that by rating 
decision dated July 1986, service connection for diabetes 
mellitus was granted.  A 20 percent rating was assigned, 
effective October 27, 1984, one day following the Veteran's 
service discharge.  Subsequent rating decisions in February 1998, 
May 2002, and March 2003, confirmed and continued the 20 percent 
disability rating for the diabetes as the evidence reflected the 
Veteran was following a restricted diet and was taking oral 
medications and/or Insulin for control of his diabetes.  The 
Veteran did not appeal those rating decisions and they therefore 
became final.  To the extent that the Veteran seeks to revisit 
any prior final decision, such claim is without merit and must be 
dismissed as a freestanding claim for an earlier effective date.  
See Leonard v. Nicholson, 405 F. 3d 1333 (Fed. Cir. 2005); 
Rudd v. Nicholson, 20 Vet. App. 296 (2006).  To do otherwise 
would vitiate the rule of finality, which was expounded upon in 
Cook v. Principi, 318 F. 3d 1334 (Fed. Cir. 2002).  

In a communication received on October 17, 2005, that the Veteran 
referred to a "retroactive date going back to my first original 
claim which were June 01, 2001."  Evidence was developed 
thereafter, and by decision review officer decision dated in 
July 2009, that date of October 17, 2005, became the effective 
date for a higher rating for diabetes mellitus with erectile 
dysfunction, now rated as 40 percent disabling, as well as for 
diabetic retinopathy associated with diabetes, with a 30 percent 
rating assigned from October 17, 2005.  These ratings reflect 
significant impairment.

In reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt.  However, as the 
preponderance of the evidence is against the claim, that doctrine 
is not for application here.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  


ORDER

A 100 percent schedular rating for dementia with depression and 
vascular disease, effective June 14, 2002, is granted.  To this 
extent, the appeal is allowed.  

A separate compensable disability evaluation for erectile 
dysfunction is denied.  

Entitlement to an effective date of May 20 or May 29, 2000, for a 
100 percent rating  for diabetes mellitus with erectile 
dysfunction is denied.  

A higher level of special monthly compensation based on loss of 
use of one eye is denied.


REMAND

With regard to the claim for service connection for ulcer disease 
and for coronary artery disease secondary to diabetes mellitus, 
further action is in order.  

With regard to the claim for ulcer disease, the evidence of 
record includes the May 2002 statement from a private physician 
indicating that the Veteran had multiple disabilities.  He 
referred to the Veteran "always has burning in stomach..." and then 
he indicated that the Veteran had "ulcers caused by stress and 
diabetes."  

The Veteran has not been accorded an examination by VA for the 
primary purpose of determining whether he has chronic ulcer 
disease at present and whether it is in any way related to the 
Veteran's active service, to include his various 
service-connected disabilities.  

With regard to the coronary artery disease, the Veteran has not 
been accorded an examination to determine its etiology, as well 
as to determine whether it might be aggravated by the Veteran's 
service-connected disabilities.  

In view of the foregoing, the case is REMANDED for the following 
actions:  

1.  The Veteran should be scheduled for a 
VA examination by a person knowledgeable in 
gastrointestinal disease for the purpose of 
determining that nature and etiology of any 
ulcer disease that may be present.  It is 
imperative that the claims file be made 
available to the examiner in connection 
with the examination.  Any medically 
indicated special tests should be 
accomplished, and all special tests and 
clinical findings should be clearly 
reported.  After reviewing the claims file 
and examining the Veteran, the examiner 
should opine as to whether it is at least 
as likely as not (50 percent or higher 
degree of probability) that the Veteran has 
chronic ulcer disease related to his 
service or to the Veteran's service-
connected disabilities in any way, to 
include by aggravation.  All opinions and 
conclusions expressed must be supported by 
a complete rationale in the report.  If an 
opinion cannot be expressed without resort 
to speculation, the examiner should so 
indicate and state the reasons why.  

2.  The Veteran should also be scheduled 
for a VA examination by a physician 
knowledgeable in coronary artery disease 
for the purpose of determining the nature 
and etiology of any coronary artery 
disease.  It is imperative that the claims 
file be made available to the examiner in 
connection with the examination.  Any 
medically indicated special tests should be 
accomplished, and all special tests and 
clinical findings should be clearly 
reported.  After reviewing the claims file 
and examining the Veteran, the examiner 
should opine as to whether it is at least 
as likely as not (a 50 percent or higher 
degree of probability) that the Veteran has 
coronary artery disease related to service 
or to his service-connected disabilities in 
any way, to include by way of aggravation.  
All opinions and conclusions expressed must 
be supported by a complete rationale in the 
report.  If an opinion cannot be expressed 
without resort to speculation, the examiner 
should so indicate.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine if any of the benefits sought are 
warranted.  The Veteran should then be 
furnished an appropriate Supplemental 
Statement of the Case  and be afforded an 
opportunity for response.  Then, the case 
should be returned to the Board for 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


